DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Estellers (“Adaptive Regularization With the Structure Tensor” IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 24, NO. 6, JUNE 2015, pages 1777-1790, as provided in IDS), and in view of Wang (US 20110044524 A1, as provided in IDS).
Re Claim 1, Estellers discloses an image reconstruction method (see Estellers: e.g., --image reconstruction that employs a regularization functional adapted to the local geometry of image by means of its structure tensor.--, in abstract, page 1777), 
Estellers however does not explicitly disclose the method implemented on at least one machine each of which has at least one processor and at least one storage device, 
Wang discloses image reconstruction method implemented on at least one machine each of which has at least one processor and at least one storage device (see Wang: e.g., -- in order to optimize the performance of the imaging system 20, the reconstruction module can be implemented on a dedicated graphics processing unit (GPU) residing on the control CPU 24 or the image processor 28 that provides high performance computations and graphic rendering. ….each program, module, and 
Estellers and Wang are combinable as they are in the same field of endeavor: image reconstruction with regularization processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Estellers’ method using Wang’s teachings by including image reconstruction method implemented on at least one machine each of which has at least one processor and at least one storage device to Estellers’ implementation of the method in order to optimize the performance of the imaging system (see Wang: e.g., in [0392]-[0393]);
Estellers as modified by Wang further disclose the method comprising:
obtaining image data, at least a portion of the image data relating to a region of interest (ROI) (see Estellers: e.g., --the image domain Ω. The data term couples u with the available measurements f….the point-wise statistics of natural images: TV models piecewise-constant images with large homogeneous regions separated by a sparse set of edges--, in page 1777);
smoothing the image data (see Estellers: e.g.,  --Minimization of TV gives the term div |∇u|−1∇u that smooths the image’s level curves with mean curvature flow and corresponds to a non-linear diffusion with coefficient |∇u|−1. The diffusion is thus adapted to the geometry of the image in terms of the image gradient--, in page 1777);

smoothing the structure tensor (see Estellers: e.g., --where the tensor can be reliably estimated by Gaussian smoothing; our technique, on the other hand, investigates reconstructions with fewer measurements where the structure tensor requires robust estimation techniques. For this reason, we formulate the estimation of the structure tensor as a regularization problem in the positive semi-definite cone, generalizing the Gaussian smoothing--, in page 1778);
determining eigenvalues of the smoothed structure tensor (see Estellers: e.g., --to design regularizers adapted to the geometry of each image by means of its structure tensor….. new regularizer, however, only depends on the eigenvalues of the structure tensor and does not makes use of the directional information available in the eigenvectors…. to exploit both eigenvector and eigenvalue information by splitting the reconstruction in two: we first estimate the structure tensor of the image and define an 
modifying the eigenvalues of the smoothed structure tensor based on surface characteristics of the ROI (see Estellers: --The importance of the structure tensor stems from its eigendecomposition, which summarizes the distribution of image gradients in the neighborhood of each point…..To align and scales the axes of this ellipse to the coordinate axes of the image domain we introduce the local change of coordinates s(x)= −1/2QTx, with Q = [q1q1], = diag(λ1, λ2). With this transform, u ◦ s behaves isotropically around x and is suited to isotropic regularizers like TV;--, and, --regularization functionals that eliminate the staircase effect of TV by locally varying the regularization weight [19]–[21] or by penalizing second-order differential operators, like the Total Generalized Variation of [22]. Compared to the former, our regularizer also defines a varying regularization weight, but this is done implicitly by defining the diffusion tensor as a function of the eigenvalues of the structure tensor of the image.--, in page 1778);
	determining a modified structure tensor based on the modified eigenvalues(see Estellers: --The importance of the structure tensor stems from its eigendecomposition, which summarizes the distribution of image gradients in the neighborhood of each point…..To align and scales the axes of this ellipse to the coordinate axes of the image domain we introduce the local change of coordinates s(x)=  −1/2QTx, with Q = [q1q1],   = diag(λ1, λ2). With this transform, u ◦ s behaves isotropically around x and is suited to isotropic regularizers like TV;--, and, --regularization functionals that eliminate the staircase effect of TV by locally varying the regularization weight [19]–[21] or by penalizing second-order differential operators, like the Total Generalized Variation of 
generating an image based on the modified structure tensor	(see Estellers: e.g., --we first estimate the structure tensor of the image and define an adaptive regularizer for it, and we then reconstruct the image with this regularizer.--, in page 1778).

Re Claim 2, Estellers as modified by Wang further disclose wherein the ROI comprising a region relating to a liver, a bone, or a kidney (see Wang: e.g., -- QSI techniques described herein can be used for human heart and liver imaging to quantify iron deposition in tissue, providing accurate evaluation of iron overloading diseases. Local iron overloads are also found in neurodegenerative diseases including Parkinson and Alzheimer diseases…... MRI has been used to assess bone density to avoid the invasive biopsy procedures and exposure to radiation and to assess structure and function of trabecular bone. Bone susceptibility imaging provides an insightful measure of bone mineralization and density…. to develop a robust reconstruction method for brain iron mapping. --, in [0060]-[0061], [0094]-[0097], and [0133]).

Re Claim 3, Estellers as modified by Wang further disclose wherein the modifying the eigenvalues of the smoothed structure tensor based on surface characteristics of the ROI comprising:
determining an eigenvalue adjustment function based on the ROI, wherein the eigenvalue adjustment function is configured to enhance a surface of the ROI (see 
revising the eigenvalues based on the eigenvalue adjustment function (see Estellers: --The importance of the structure tensor stems from its eigendecomposition, which summarizes the distribution of image gradients in the neighborhood of each point…..To align and scales the axes of this ellipse to the coordinate axes of the image domain we introduce the local change of coordinates s(x)=  −1/2QTx, with Q = [q1q1],   = diag(λ1, λ2). With this transform, u ◦ s behaves isotropically around x and is suited to isotropic regularizers like TV;--, and, --regularization functionals that eliminate the staircase effect of TV by locally varying the regularization weight [19]–[21] or by penalizing second-order differential operators, like the Total Generalized Variation of [22]. Compared to the former, our regularizer also defines a varying regularization weight, but this is done implicitly by defining the diffusion tensor as a function of the eigenvalues of the structure tensor of the image.--, in page 1778).

	Re Claim 4, Estellers as modified by Wang further disclose wherein the eigenvalue adjustment function includes a factor of a scale of the eigenvalues and at least one factor of a location of a peak of a characteristic curve (see Estellers: --Minimization of TV gives the term div |∇u|−1∇u that smooths the image’s level curves with mean curvature flow and corresponds to a non-linear diffusion with coefficient |∇u|−1. The diffusion is thus adapted to the geometry of the image in terms of the image gradient--, in page 1777; and, --The importance of the structure tensor stems from its eigendecomposition, which summarizes the distribution of image gradients in the neighborhood of each point…..To align and scales the axes of this ellipse to the coordinate axes of the image domain we introduce the local change of coordinates s(x)= −1/2QTx, with Q = [q1q1], = diag(λ1, λ2). With this transform, u ◦ s behaves isotropically around x and is suited to isotropic regularizers like TV;--, and, --regularization functionals that eliminate the staircase effect of TV by locally varying the regularization weight [19]–[21] or by penalizing second-order differential operators, like the Total Generalized Variation of [22]. Compared to the former, our regularizer also defines a varying regularization weight, but this is done implicitly by defining the diffusion tensor as a function of the eigenvalues of the structure tensor of the image.--, in page 1778).

	Re Claim 5, Estellers as modified by Wang further disclose wherein the smoothing the image data comprising smoothing the image data based on a first low-pass filter see Wang: e.g., -- A low pass filter on the phase images was used to remove background phase and to generate a field map.--, in [0416], [0519], [1018], and [1028]).
Estellers and Wang are combinable as they are in the same field of endeavor: image reconstruction with regularization processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Estellers’ method using Wang’s teachings by including smoothing the image data based on a first low-pass filter to Estellers’ smoothing image data in order to remove background phase and suppress noises (see Wang: e.g., in [0416], [0519], [1018] and [1028]).

Re Claim 6, Estellers as modified by Wang further disclose wherein the determining a structure tensor based on the smoothed image data comprising:
determining a first-order differentiation of the smoothed image data; determining a transpose of the first-order differentiation of the smoothed image data (see Wang: e.g., -- The two first order differential equations in Equation (1)--, in [0398], [0848], and [1014]),
Estellers and Wang are combinable as they are in the same field of endeavor: image reconstruction with regularization processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Estellers’ method using Wang’s teachings by including determining a first-order differentiation of the smoothed image data to Estellers’ NL differential function process of image data in order to make adjustment including motion factor (see Wang: e.g., in [0398], [0848], and [1014]), and
determining the structure tensor based on the first-order differentiation of the smoothed image data and the transpose of the first-order differentiation of the smoothed image data (see EStellers: e.g., -- design a regularizer RJ = RT (J ) adapted to each image by the defining T as a function of its structure tensor J . In particular, we eigendecompose J inspired by the anisotropic diffusion--, in page 1779, and, -- This tensor can then be decomposed as TG(i ) = STG(i )SG(i ), …. a change of coordinates that redresses the ellipsoid defined by the NL structure tensor into a sphere.--, in page 1782; also see Wang: e.g., -- (Equation 7-3) where (.cndot.).sup.H denotes conjugate transpose and .LAMBDA.(.chi., .sigma.) is a diagonal matrix, whose components are calculated as .rho.'(|G.chi.|, .sigma.)/|G.chi.|.--, in [0501]-[0503]).

	Re Claim 7, Estellers as modified by Wang further disclose wherein the smoothing the structure tensor comprising applying a second low-pass filter on the structure tensor (see Estellers: e.g., --More distantly related to our work are regularization functionals that eliminate the staircase effect of TV by locally varying the regularization weight [19]–[21] or by penalizing second-order differential operators, like the Total Generalized Variation--, in page 1778; similarly, also see Wang: e.g., -- the different Kalman filter  Models… equation of motion typically expressed in terms of second order differential equation--, in [1042]).

	Re Claim 8, Estellers as modified by Wang further disclose wherein the obtaining image data comprising:
obtaining projection data (see Wang: e.g., -- (d) the maximum intensity projection image generated using the l2 and  l1 regularization techniques.  The maximum intensity projection is used for visualization because the printed dots do not fall exactly on a plane.--, in [0146]); and
generating the image data based on the projection data (see Wang: e.g., -- (d) the maximum intensity projection image generated using the l2 and  l1 regularization techniques.  The maximum intensity projection is used for visualization because the printed dots do not fall exactly on a plane.--, in [0146]).

	Re Claim 9, Estellers as modified by Wang further disclose the image data comprising a 2D image, 2D image data, a 3D image, or 3D image data (see Wang: e.g., -- Time resolved 2D spoiled gradient-echo images--, in [0896]; -- The curved tube or aorta was manually outlined on the 2D image by selecting few points on the tube or aorta boundary.  The contour was then interpolated using spline fitting.  Two-dimensional Delaunay triangulation was performed on the spline points.  Two-dimensional triangulation was converted into a closed 3D triangular surface mesh by creating connected circles over each 2D triangle edge.--, in [0903], and, -- The 3D images for the three experiments were successfully reconstructed with 30 iterations--, in [0870]).

	Re Claim 10, Estellers as modified by Wang further disclose wherein the generating the image data based on the projection data comprising updating the image data based on an iterative statistical reconstruction algorithm (see Wang: e.g., -- Time resolved 2D spoiled gradient-echo images--, in [0896]; -- The curved tube or aorta was manually outlined on the 2D image by selecting few points on the tube or aorta boundary.  The contour was then interpolated using spline fitting.  Two-dimensional Delaunay triangulation was performed on the spline points.  Two-dimensional triangulation was converted into a closed 3D triangular surface mesh by creating connected circles over each 2D triangle edge.--, in [0903], and, -- The 3D images for the three experiments were successfully reconstructed with 30 iterations--, in [0870]).

Re 11-19, claims 11-19 are the corresponding system claim to claims 1-9 respectively.  Claims 11-19 thus are rejected for the similar reasons for claims 1-9 respectively. See above discussions with regard to claims 1-9 respectively. Furthermore, Estellers as modified by Wang further discloses system, comprising: 
at least one processor (see Wang: e.g., in [0392]-[0393]);
a storage device for storing instructions that, when executed by the at least one processor (see Wang: e.g., -- in order to optimize the performance of the imaging system 20, the reconstruction module can be implemented on a dedicated graphics processing unit (GPU) residing on the control CPU 24 or the image processor 28 that provides high performance computations and graphic rendering. ….each program, module, and functional computational unit described herein, and each step executed by the automatic system, is implemented in an embodiment by a computer or computing device (generically "computer") reading computer-executable instructions from a computer-readable medium and executing said instructions or causing them to be executed.--, in [0392]-[0393]); 
the system is configured to effectuate operations to perform the method of image reconstruction (see Wang: e.g., in [0392]-[0393], and discussions with regard to claims 1-9 respectively).

Re Claim 20, claim 20 is the corresponding medium claim to claim 1 respectively.  Claim 20 thus is rejected for the similar reasons for claim 1 respectively. See above discussions with regard to claim 1 respectively. Furthermore, Estellers as modified by Wang further discloses a non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor, cause the at least one processor to effectuate the method for image reconstruction (see Wang: e.g., in [0392]-[0393]).



Conclusion

1. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zadeh (US 20140201126 A1, as provided in IDS) discloses a regularization approach is used to kill some weights (e.g., in random) to enhance generalization (and reduce over fitting).  In one embodiment, a genetic optimization is approach is used.  In one embodiment, a regularization approach is used to limit the choice and ranges (see Zadeh: in [1823]). BERGNER (US 20160140725 A1, as provided in IDS) discloses --The visualizer UV can be used with particular benefit (although this is in no way limiting) when initial image IM is obtained from an iterative reconstruction with edge-preserving regularization.  Those images have very low noise levels and well defined, "hard" edges-- (in [0072]). Huang (US 20170193692 A1) discloses a three-dimensional point cloud model reconstruction method including a three-dimensional point cloud model reconstruction method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667